Citation Nr: 1111830	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-38 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1960 to May 1962. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's application to reopen his claim of entitlement to service connection for a low back disability.  In January 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.   

At the outset, the Board notes that, regardless of the RO's actions regarding reopening the Veteran's claim, the Board must independently address the issue of reopening a previously denied claim.  That is, whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have jurisdiction to review the claim on a de novo basis in the absence of a finding that new and material evidence has been submitted).  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's claim of entitlement to service connection for a low back disability was denied by a May 1975 RO decision.  He did not appeal.

2.  The evidence received since the May 1975 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a low back disability.

CONCLUSIONS OF LAW

1.  The May 1975 RO decision that denied entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the May 1975 RO decision that denied entitlement to service connection for a low back disability is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Because the Board is herein reopening and remanding the Veteran's low back disability claim for further development, no further discussion of VA's duties to notify and assist is necessary.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The Veteran's claim of entitlement to service connection for a low back disability was initially denied by a May 1969 RO decision on the grounds that there was no evidence showing that the Veteran's in-service back condition was related to his current back condition.  In making this determination, the RO reported that there were no physical or clinical findings in service, and there was no evidence of a chronicity of symptomatology since service.  In this regard, the RO acknowledged that the Veteran was admitted to the hospital in April 1962 for a back injury, but that a copy of the hospital report was not available.  The RO also noted that the Veteran's separation examination noted that the Veteran had a recent low back injury.  Further, the RO noted that the Veteran reported receiving private treatment for his back from May 1962 to January 1968.  

Subsequently, in rating decisions dated in January 1972 and May 1975, the RO denied the Veteran's application to reopen his claim of entitlement to service connection for a low back disability.  At the time of the May 1975 decision, the evidence of record included the Veteran's service treatment records, a VA examination report, dated in April 1969, an April 1969 VA x-ray report, a December 1971 treatment note from Dr. Donald B. Lash, a September 1974 letter from Dr. T.E. Rhinehart, and a May 1975 letter from Dr. Lash.  The Veteran was notified of the May 1975 decision and of his appellate rights by a letter dated May 28, 1975.  He did not appeal.  Therefore, the May 1975 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran filed a claim to reopen in August 2007.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. §  5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. The Board also notes that, for purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Evidence obtained since the May 1975 RO decision includes a July 2009 VA examination report, a January 2011 Board hearing transcript, VA treatment records dated from August 2007 to December 2007, statements from the Veteran's ex-wife and other lay witnesses, and statements submitted by the Veteran in support of his claim.  

Significantly, the Veteran's VA treatment records reflect that, during VA treatment in November 2007, the Veteran was noted to have a 45 year history of low back pain (i.e., since 1962), with severe pain over the past four years.  

Additionally, the statements submitted by the Veteran's ex-wife and other lay witnesses indicate that the Veteran has experienced a continuity of symptomatology (i.e., low back pain) from 1962 to present.  Specifically, in a December 1978 affidavit, which was received by the Board in October 2008, P.C. reported that the Veteran had back trouble while he stayed with her from July 1962 to December 1962.  Additionally, in an October 2008 statement, M.L. reported that she was married to the Veteran from 1962 to 1980, and that during that time, the Veteran's back pain had kept him from working on a regular basis.  M.L. also reported that the Veteran had refused to seek VA treatment directly after service, although he did seek private chiropractic treatment during that time.  Further, in a September 2008 affidavit, V.F. reported that the Veteran had been her living companion from 1985 to 1997, and that during that time, he had suffered from excruciating back pain on a regular basis and had to seek the help of several chiropractors.  Finally, in an October 2008 statement, F.B. reported that the Veteran had been her living partner since 1997, and that during that time, the Veteran had experienced very bad back problems with constant flare-ups, for which he had received treatment from several different chiropractors and VA.  

Moreover, at his July 2009 VA examination, the Veteran reported that he had injured his back while unloading artillery during service.  In this regard, the Veteran stated that he received treatment for his lumbar strain during service, and has continued to have low back pain for a number of years.  

Finally, at his January 2011 Board hearing, the Veteran reported that he initially injured his back during a training exercise while serving in Germany.  Specifically, he reported that, while loading a cannon in a truck with several other service members, the truck began to slide downhill, and while all of the other men let go of their ropes, he held onto his and was pulled down onto his back.  Additionally, the Veteran reported that, directly after this accident, he was taken to the hospital, where he was admitted for four to five days for his back injury.  Further, the Veteran indicated that he was placed on light duty for the remainder of his time in service, and that he continued to have back pain until separation from service.  Finally, the Veteran reported that he has continued to have low back pain since service, and has received treatment on an intermittent basis since, including treatment directly after separation from service.  In this regard, however, the Veteran indicated that, because he had never paid the doctors that treated him in the 1960s, they had refused to provide him with copies of his treatment records.  

The Veteran's claim was previously denied because there were no physical or clinical findings in service and there was no evidence of a continuity of symptomatology since service with which to establish that the Veteran's in-service back condition was related to his current back condition.  The evidence submitted since May 1975 decision reveals further details regarding the nature of the Veteran's in-service injury and subsequent treatment, and shows that the Veteran has reported having low back pain since 1962 (i.e., since his in-service back injury), for which he has received treatment on an intermittent basis.  This evidence is new in that it had not previously been submitted.  It is also material insofar as it relates to a previously unestablished fact necessary to substantiate the Veteran's claim; specifically, evidence indicating that the Veteran's currently diagnosed low back disability may be related to service.  The additional evidence being both new and material, the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability is reopened.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, further efforts should be made to obtain a complete copy of the Veteran's service, VA, and private treatment records; attempts should be made to obtain a complete copy of all documents and evidentiary materials associated with the Veteran's claim for Social Security Administration (SSA) disability benefits, and the Veteran should be afforded another VA examination assessing the etiology of his low back disability.
 
As an initial matter, the Board notes that, in its January 2008 decision, the RO did not adjudicate the Veteran's claim of entitlement to service connection for a low back disability on the merits.  Accordingly, due process requires that this matter be remanded to the RO for consideration of the Veteran's service connection claim on the merits.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Additionally, the Board notes that, on his August 2009 substantive appeal, the Veteran requested that his SSA records be reviewed, as these would reflect when he had to stop working as a result of his back pain.  To date, however, a complete copy of the Veteran's Social Security Administration records has not been associated with the claims file.  In this regard, the Board notes that the possibility that Social Security Administration records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  As such, this case must be remanded to obtain these records.  38 C.F.R. § 3.159(c)(2) (2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Further, a review of the record further reflects that the Veteran's service treatment records are incomplete.  Specifically, the Board notes that an April 1962 clinical record cover sheet is of record, which reflects that the Veteran was admitted to the hospital in Augsburg, Germany, for a low back strain on April 9, 1962, following an injury while lifting a have box at the Grafenwohr Training Area.  Significantly, however, the actual clinical record from this hospitalization is not of record.  In this regard, the Board acknowledges that, in November 1971, the RO requested records from the Veteran's treatment for a low back strain at the 547th General Hospital from April 9, 1962, to April 14, 1962; and that in its January 1972 decision, the RO noted that "a further search for hospital records concerning treatment for a back injury from 4/9/62 to 4/14/62 is unavailable."  However, there is no indication from the claims file that any further attempts have been made to locate a copy of the Veteran's service treatment records since November 1971.  As such, the Board finds that further efforts to obtain a complete copy of the Veteran's service treatment records, to specifically include all clinical records, should be undertaken before the Board renders a decision in this case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  

Moreover, the Board notes that a review of the record reveals that some of the Veteran's relevant VA treatment records have not yet been associated with the claims file.  Specifically, at his January 2011 Board hearing, the Veteran reported that, from 1965 to 1968, he received treatment at the VA Medical Center in Cleveland, Ohio, and that from the 1970s, forward, he received treatment at the VA Medical Center in Gainesville, Florida, including treatment as recent as 2010.  In this regard, the Board notes that the only VA treatment records that have been associated with the claims file are records from the VA Medical Center in Gainesville, Florida, dated from August 2007 to December 2007.  Accordingly, on remand the RO/AMC should make arrangements to obtain a complete copy of the Veteran's VA treatment records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2).  

Additionally, a review of the record reveals that some of the Veteran's relevant private treatment records have not yet been associated with the claims file.  Specifically, on his December 1968 claims form and at his March 1969 VA examination, the Veteran reported that he had received treatment from Dr. Robert O. Cunningham in New Carlisle, Ohio, from May 1962 to 1963; and from Dr. Eaton in Bellevue, Ohio, from December 1967 to January 1968.  In this regard, the Board acknowledges that, in January 1969, the RO contacted Dr. Cunningham and Dr. Eaton in an attempt to obtain copies of these records, but that no response was received.  Additionally, the Board notes that, in an October 2008 statement and at his January 2011 Board hearing, the Veteran reported that, because he had not paid Dr. Cunningham and Dr. Eaton for their treatment, they had refused to provide him with copies of his treatment records.  Significantly, however, no attempts have been made to obtain copies of these records since 1969.  Additionally, the record reflects that, since separation from service, the Veteran has received private chiropractic treatment for his low back pain on an intermittent basis.  See January 2011 Board hearing transcript and statements submitted by the Veteran's ex-wife and three living companions.  Significantly, however, no chiropractic treatment records have been associated with the claims file.  In this regard, the Board would like to point out that VA has a duty to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include private medical records.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  Accordingly, on remand, further efforts should be made to obtain a complete copy of the Veteran's private treatment records. 

Finally, the Board finds that another VA medical examination and opinion is necessary before the Board renders a decision in this case.  In this regard, the Board acknowledges that, in July 2009, the Veteran was afforded a VA spine examination, and that the examiner provided the opinion that the Veteran's current lumbar spondylosis and lumbar stenosis was less likely than not related to his lumbar strain during military service, but rather, was likely to be an age-related.  Significantly, however, in providing this opinion, the examiner failed to address the Veteran's contentions regarding a continuity of symptomatology since service, or the fact that the Veteran has received fairly continuous treatment for low back pain since service.  Moreover, the examiner failed to provide any explanation or rationale as to why the Veteran's current back disability was more likely to be age-related than to be related to his in-service injury.  Accordingly, the Board finds that another examination and medical opinion assessing the etiology of the Veteran's low back disability is necessary to make a determination in this case.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of an in-service injury, but instead relied on the service treatment records to provide a negative opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment with respect to all private health care providers who have treated his low back disability, to specifically include treatment records from (1) Dr. Robert O. Cunningham in New Carlisle, Ohio, from May 1962 to 1963; (2) Dr. Eaton in Bellevue, Ohio, from December 1967 to January 1968; and (3) any chiropractic treatment from 1962 to present.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain any medical records identified by the Veteran.  If these records are not available, request that the doctors provide a negative reply.  

2.  Contact the National Personnel Records Center and/or any other indicated agency, and request copies of the Veteran's complete service treatment records from his service from April 1960 to May 1962, to specifically include any clinical records from treatment at the hospital in Augsburg, Germany from April 9, 1962, to April 14, 1962.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section B.  If these records are not available, a negative reply must be provided.

3.  The RO/AMC should make arrangements to obtain copies of all documents or evidentiary material pertaining to the Veteran's application(s) for Social Security Administration disability benefits.  If these records are not available, a negative reply must be provided.

4.  Obtain a complete copy of the Veteran's treatment records for his low back disability from the VA Medical Centers in (1) Cleveland, Ohio, dated from 1965 to 1968, and (2) Gainesville, Florida, dated from May 1962 to August 2007, and from December 2007, forward. 

5.  The RO/AMC shall schedule the Veteran for a VA orthopedic examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any current low back disorder found to be present.  In this regard, the Board points out that the record reveals diagnoses of lumbar stenosis, lumbar spondylosis, extensive degenerative changes, mild scoliosis, moderate hypertrophy, and degenerative spondylosis.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner should specifically acknowledge and consider the lay evidence of record (which for purposes of providing this opinion, should be accepted as credible) regarding an in-service injury in April 1962 and a continuity of symptomatology (i.e., low back pain) since service.  Additionally, the examiner should discuss the significance, if any, of the Veteran's hospital treatment for a low back strain during service in April 1962, and the fact that the Veteran was diagnosed with acute sacroiliac strain and sciatic syndrome in June 1974 by Dr. T.E. Rhinehart. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

7.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


